Opinion by
Kephart, J.,
The assignments of error are not in accordance with the rules of court and this appeal should be quashed. We have, however, considered the case on its merits and have concluded that the judgment of the court below was properly founded. The appellant does not deny that it owes the plaintiff the amount sued for, but contends that there is a variance between the plaintiff’s statement and his proof. No exception was taken to the order amending the form of action and it .was not error for the court below to allow such amendment. No exception was taken to any supposed variance as required by our many decisions. It cannot be taken advantage of on a point for binding direction: Ward v. Mfg. Co., 247 Pa. 277.
We have, however, examined the testimony and find no material variance.
The judgment of the court below is affirmed.